Citation Nr: 0431366	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an increased rating for instability of the 
right knee, currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a left knee 
disability, claimed as secondary to a right knee disability, 
and a disability rating in excess of 30 percent for 
degenerative arthritis of the right knee.  The veteran 
responded by filing an April 2002 Notice of Disagreement 
regarding these determinations, and was sent an August 2002 
Statement of the Case.  He then filed a February 2003 VA Form 
9, perfecting his appeal of these issues.  

On his February 2003 VA Form 9, the veteran requested a 
personal hearing before a member of the Board.  Such a 
hearing was scheduled for May 2004, and the veteran was so 
informed.  However, prior to his hearing, he contacted the 
Board and stated he would be unable to appear for his 
hearing.  Thus, his appeal will continue as if his hearing 
request had been withdrawn.  See 38 C.F.R. § 20.702 (2004).  

In an August 2002 rating decision, the RO awarded the veteran 
separate ratings of 10 percent for arthritis, with painful 
motion, of the right knee, and of 30 percent for instability, 
also of the right knee.  See VAOPGCPREC 23-97 (July 1, 1997).  
His appeal has been modified to reflect this action by the 
RO.  

The issues of entitlement to increased ratings for the 
veteran's right knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran has degenerative joint disease of the left 
knee resulting from a service-connected right knee 
disability, according to the medical evidence of record.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
degenerative joint disease of the left knee are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeal at this time.  

I. Service connection - Left knee disability

The veteran seeks service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may also be awarded for certain disabilities, such 
as hypertension, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Finally, service connection may be awarded for any 
disability which is due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In support of his claim, the veteran has submitted private 
medical opinion statements from M.C.W., D.O.  In a May 2001 
statement, Dr. W. noted that the veteran had a long-standing 
right knee injury which was subsequently aggravated by a 
February 1996 on the job accident.  Dr. W. also indicated the 
veteran had "severe problems with his left knee related to 
many years of sole reliance on that knee, plus a progressive 
chondromalacia in the left knee."  In a subsequent December 
2001 written statement, Dr. W. stated "it is as likely as 
not that the right knee condition has caused the left knee 
condition because of overuse of the left knee."  

The RO had the veteran's claim reviewed by a VA examiner in 
February 2002.  The veteran was physically examined by the VA 
examiner, and his medical records were reviewed.  After 
reviewing the records and examining the veteran, the examiner 
concluded the veteran's left knee disability was "more due 
to" isolated trauma to the left knee, rather than as a 
result of his service-connected right knee disability.  
However, the examiner also noted that while some patients 
with disabilities of a single knee do not subsequently 
develop disabilities of the other knee, others do, according 
to the relevant medical literature.  The examiner diagnosed 
degenerative joint disease of the knees.  

While the Board finds both the private and VA medical 
opinions to have been rendered by competent medical experts, 
neither is conclusive, in and of itself.  Nevertheless, 
because the evidence is in such equipoise, the veteran must 
be granted the benefit of the doubt, and the award of service 
connection for a left knee disability, diagnosed by VA as 
degenerative joint disease of the left knee, is therefore 
granted.  See 38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is granted.  

REMAND

The veteran seeks increased ratings for his service-connected 
instability and degenerative arthritis of the right knee, 
currently evaluated as separate disabilities.  According to 
his February 2002 VA medical examination report, he is 
receiving Social Security Disability payments.  However, the 
medical records associated with the veteran's claim for this 
benefit have not been obtained by the RO.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  This duty includes obtaining Social 
Security Administration records when the existence of such 
records is indicated by the veteran.  Therefore, a remand is 
required in order for these records to be obtained and 
associated with the record.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In light of the above, these claims are remanded for the 
following additional development:  

1.	The RO should contact the Social 
Security Administration and request all 
records related to the veteran's claim 
for Social Security Disability benefits.  
If no such records are available, that 
fact should be noted for the record.

2.	The RO must review any additional 
evidence added to the record subsequent 
to the most recent Statement of the Case 
and/or Supplemental Statement of the 
Case, and reconsider the veteran's 
pending increased rating claims for his 
disabilities of the right knee.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



